DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 17 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, line 1: “comprising;” should read --comprising:--.
Claim 1, line 4, line 8 and line 22: “each working chamber” should read --each working chamber of the one or more working chambers--.
Claim 1, line 5 and line 6: “the working chamber” should read --the one or more working chambers--.
Claim 1, line 10: “the one or more said working chambers” should read --the one or more working chambers--.
Claim 1, lines 15-16: “regulate the opening or closing” should read --regulate opening or closing--.
Claim 1, line 17 and line 20: “the one or more electronically controllable working chamber valves” should read --the electronically controllable working chamber valve--.
Claim 1, lines 21-22: “the net displacement of working fluid” should read --a net displacement of a working fluid--.
Claim 1, line 22: “working chamber volume” should read --the working chamber volume--.
Claim 1, line 23: “the net displacement of working fluid” should read --the net displacement of the working fluid--.
Claim 1, line 24: “the flow of working fluid” should read --a flow of the working fluid--.
Claim 1, line 25: “when one or more additional outlet is open” should read --when the one or more additional outlets open--.
Claims 2 – 11, line 1: “A hydraulic system” should read --The hydraulic system--.
Claim 2, line 2: “the electronically controllable working chamber valves” should read --the electronically controllable working chamber valve--.
Claim 2, line 3: “working fluid” should read --the working fluid--.
Claim 2, line 4: “to cause one or more outlet valves” should read --to cause the one or more electronically controllable outlet valves--.
Claim 2, lines 4-5: “the net displacement of working fluid” should read --the net displacement of the working fluid--.
Claim 2, line 6: “through the high-pressure valves” should read --through the respective high-pressure valve--.
Claim 2, line 7: “the flow of working fluid” should read --the flow of the working fluid--.
Claim 3, line 1: “one or more said outlet valve(s)” should read --the one or more electronically controllable outlet valves--.
Claim 4, line 2: “at least one controller” should read --the at least one controller--.
Claim 4, lines 2-3: “to open and close a said outlet valve in phased relationship to cycles of working chamber volume” should read --to open and close said one or more electronically controllable outlet valves in phased relationship to the cycles of working chamber volume--.
Claim 5, line 3: “and at least one controller” should read --and the at least one controller--.
Claim 5, lines 4-5: “in phased relationship with cycles of working chamber volume” should read --in phased relationship with the cycles of working chamber volume--.
Claim 5, line 5: “ripple” should read --ripples--.
Claim 6, line 2 and last two lines: “one or more said additional outlets” should read --the one or more additional outlets--.
Claim 7, line 2: “one or more said additional outlets” should read --the one or more additional outlets--.
Claim 7, lines 3-4: “the respective one or more outlet valves regulate the flow of working fluid” should read --the one or more electronically controllable outlet valves regulate the flow of the working fluid --.
Claim 7, last two lines: “the one or more said additional outlets” should read --the one or more additional outlets--.
Claim 8, line 2: “one or more actuators” should read --the one or more hydraulic actuators--.
Claim 10, line 3: “pump working fluid” should read --pump the working fluid--.
Claim 10, lines 4-7: “and wherein the hydraulic system further comprises a second hydraulic machine driven by the prime mover, or one or more further working chambers of the hydraulic machine configured to pump working fluid from the or another low-pressure manifold” should read --and wherein the hydraulic system further comprises a second hydraulic machine driven by the prime mover or one or more further working chambers of a second hydraulic machine driven by the prime mover configured to pump the working fluid from the or another low-pressure manifold--.
Claim 12, line 2: “comprising;” should read --comprising:--.
Claim 12, line 5, lines 8-9 and line 21: “each working chamber” should read --each working chamber of the one or more working chambers--.
Claim 12, line 7 and line 8: “the working chamber” should read --the one or more working chambers--.
Claim 12, lines 11-12: “the one or more said working chambers” should read --the one or more working chambers--.
Claim 12, line 14: “through one or more said actuator ports” should read --through the one or more actuator ports--.
Claim 12, lines 16-17: “regulate the opening or closing” should read --regulate opening or closing--.
Claim 12, line 19: “the one or more electronically controllable working chamber valves” should read --the electronically controllable working chamber valve--.
Claim 12, line 20: “the net displacement of working fluid” should read --a net displacement of a working fluid--.
Claim 12, line 21: “working chamber volume” should read --the working chamber volume--.
Claim 12, lines 22-23: “the net displacement of working fluid” should read --the net displacement of the working fluid--.
Claim 12, lines 23-24: “the flow of working fluid” should read --a flow of the working fluid--.
Claim 12, line 25: “when one or more additional outlet is open” should read --when the one or more additional outlets open--.
Claims 13 – 17, line 1: “A method” should read --The method--.
Claim 13, lines 1-2: “the electronically controllable working chamber valves” should read --the electronically controllable working chamber valve--.
Claim 13, line 3: “working fluid” should read --the working fluid--.
Claim 13, lines 3-4: “one or more electronically controllable outlet valves” should read --the one or more electronically controllable outlet valves--.
Claim 13, lines 4-5: “the net displacement of working fluid” should read --the net displacement of the working fluid--.
Claim 13, line 7: “the flow of working fluid” should read --the flow of the working fluid--.
Claim 14, line 1 and last line: “the demand” should read --the demand indicated by the demand signal--.
Claim 14, line 2: “the electronically controllable working chamber valves are” should read --the electronically controllable working chamber valve is--.
Claim 14, line 3: “working fluid” should read --the working fluid--.
Claim 14, line 4: “working chambers” should read --the one or more working chambers--.
Claim 14, line 5: “working chamber volume” should read --the working chamber volume--.
Claim 14, line 6: “the one or more outlet valves” should read --the one or more electronically controllable outlet valves--.
Claim 14, line 6: “hydraulic fluid” should read --the working fluid--.
Claim 14, line 7: “the overall displacement of working fluid” should read --overall displacement of the working fluid--.
Claim 15, lines 2-3 and line 7: “the electronically controllable working chamber valves are” should read --the electronically controllable working chamber valve is--.
Claim 15, line 3: “working fluid” should read --the working fluid--.
Claim 15, line 5: “working chambers” should read --the one or more working chambers--.
Claim 15, lines 5-6: “working chamber volume” should read --the working chamber volume--.
Claim 15, line 8: “the working chambers to displace one of the plurality of discrete fractions” should read --the one or more working chambers to displace the one of the plurality of discrete fractions--.
Claim 15, line 9: “the displacement” should read --a displacement--.
Claim 15, line 10: “to carry out one of the plurality of predetermined patterns” should read --to carry out the one of the plurality of predetermined patterns--.
Claim 15, line 11: “the combined displacement” should read --a combined displacement--.
Claim 15, line 12 and line 15: “the demand” should read --the demand indicated by the demand signal--.
Claim 15, line 13: “the one or more outlet valves” should read --the one or more electronically controllable outlet valves--.
Claim 15, line 13: “hydraulic fluid” should read --the working fluid--.
Claim 15, line 14: “the overall displacement of working fluid” should read --overall displacement of the working fluid--.
Claim 16, line 2: “the electronically controllable working chamber valves are” should read --the electronically controllable working chamber valve is--.
Claim 16, line 3: “working fluid” should read --the working fluid--.
Claim 16, line 3: “the flow required” should read --flow required--.
Claim 16, line 4:  “to cause one or more outlet valves” should read --to cause the one or more electronically controllable outlet valves--.
Claim 16, line 5 and line 10: “the demand” should read --the demand indicated by the demand signal--.
Claim 16, line 7: “demand was met only using working fluid” should read --the demand indicated by the demand signal was met only using the working fluid--.
Claim 16, line 9: “the system” should read --the hydraulic system--.
Claim 16, line 9: “the pattern” should read --a pattern--.
Claim 16, line 10: “working chambers” should read --the one or more working chambers--.
Claim 17, line 2: “working fluid” should read --the working fluid--.
Claim 17, line 3: “one or more said additional outlets” should read --the one or more additional outlets--.
Claim 17, line 3: “measuring the pressure” should read --measuring pressure--.
Claims 2 – 11 are objected to for being dependent on claim 1.
Claims 13 – 17 are objected to for being dependent on claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “one or more outlet valves regulate the flow of working fluid” in lines 3-4. It is unclear as to whether the claimed outlet valve(s) is/are same or different from “one or more electronically controllable outlet valves” claimed in line 15 of claim 1. For examination purposes, it is interpreted to be different (in view of disclosure in ¶84 of pg. pub of the instant application), i.e., “a relief valve regulates the flow of the working fluid”.
Claim 11 recites the limitation “for example a fork lift truck” in line 2. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation “measuring or calculating a current rate of flow” in line 2. It is unclear from the specification as to what how this claimed rate of flow is measured or calculated. The specification does not state as to how the reading from pressure sensor (52) is utilized to measure or calculate the flow through the one or more said additional outlets (i.e. outlet communicating with feature 47 or features 64, 66 or feature 48).  The claim is examined as best understood by the examiner.
Claim 17 recites the limitation “optionally comprising” in line 3. The phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4 – 6 and 12 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al. (US 2012/0117958 – herein after Caldwell).
In reference to claim 1, Caldwell discloses a hydraulic system (in fig. 1) comprising: 
a hydraulic machine (129), the hydraulic machine comprising a rotatable shaft (125), a low-pressure manifold (135) and a high-pressure manifold (133), and one or more working chambers (see ¶85 and fig. 3) having a volume which varies cyclically with rotation of the rotatable shaft, each working chamber having both a low-pressure valve (313) which regulates communication between the low-pressure manifold and the working chamber, and a high-pressure valve (317) which regulates communication between the high-pressure manifold and the working chamber, wherein for each working chamber at least one of the respective low-pressure valve and the respective high-pressure valve is an electronically controllable working chamber valve (see ¶86-¶87); 
the high-pressure manifold (133) extending between the one or more said working chambers (of pump 129) and one or more actuator ports (port connected to hydraulic motor 131) and one or more additional outlets (points/ports that connect to various accumulators 145, 147, 149 and port connecting to pressure relief valve) [interpreted as “the high-pressure manifold” extending between the one or more said working chambers and one or more actuator ports and “the high-pressure manifold” extending between the one or more said working chambers and one or more additional outlets];
one or more hydraulic actuators (131: hydraulic motor) which are fluidly connected to said high-pressure manifold through the one or more actuator ports and thereby hydraulically driven by the hydraulic machine (129); 
one or more electronically controllable outlet valves (150: isolation valve; this valve communicates with the controller 112 as seen in fig. 1) which regulate the opening or closing of the one or more additional outlets (see ¶25 and ¶77: outlet communicating with accumulator 149); and 
at least one controller (112) configured to control the one or more electronically controllable working chamber valves (313, 317) and the one or more electronically controllable outlet valves (150); 
wherein the at least one controller (112) is operable to receive a demand signal (see ¶90-¶114 and fig. 4a for instance) and to regulate the one or more electronically controllable working chamber valves in phased relationship to cycles of working chamber volume to thereby regulate the net displacement of working fluid by each working chamber on each cycle of working chamber volume, and to concurrently regulate the one or more electronically controllable outlet valves, to thereby regulate the net displacement of working fluid into or out of the high-pressure manifold allowing for the flow of working fluid out of the high-pressure manifold through the one or more additional outlets, when one or more additional outlet is open, to meet a demand indicated by the demand signal (as discussed in ¶18, ¶22, ¶25, ¶48, ¶77 for instance).
In reference to claim 2, Caldwell discloses the hydraulic system, wherein the at least one controller (112) is configured to control the electronically controllable working chamber valves (¶18: “the hydraulic pump and hydraulic motor each comprising a plurality of working chambers of cyclically varying volume and a plurality of valves for regulating the net displacement of working fluid between each working chamber and each manifold, at least one valve associated with each working chamber being an electronically controlled valve, said electronically controlled valves being operated to select the volume of working fluid displaced by each said working chamber on each cycle of working chamber volume and thereby regulate the net rate of displacement of working fluid by each of the hydraulic pump and the hydraulic motor”) to cause the hydraulic machine (129) to displace working fluid in excess of the demand indicated by the demand signal and to cause one or more outlet valves (150) to be open, the net displacement of working fluid into the high-pressure manifold (133) from the one or more working chambers through the high-pressure valves (317) being thereby regulated to meet the demand indicated by the demand signal after allowing for the flow of working fluid out of the high-pressure manifold through the one or more additional outlets (as discussed in ¶18, ¶22, ¶25-¶29, ¶48, ¶77 for instance: when fluid flow in the high pressure manifold 133 is greater than fluid flow desired/demanded by the load/hydraulic actuator 131, then the fluid flow is regulated such that excess fluid flow in the high pressure manifold 133 is diverted into high-pressure accumulator 149 by operating/opening the valve 150).
In reference to claim 4, Caldwell discloses the hydraulic system, wherein at least one controller (112) is configured to open and close a said outlet valve (150) in phased relationship to cycles of working chamber volume to reduce pressure ripples in the high-pressure manifold (controller is capable of having claimed feature: see ¶18, ¶21-¶22, ¶25, ¶37, ¶50 and ¶77 for instance: in normal operation state of the hydraulic system, the electronically controllable working chamber valves within the hydraulic machine 129 are controlled in manner to meet the fluid flow demanded by the load 131 and no energy/fluid flow is being used from the accumulator (thus additional outlet in communication with the accumulator being in a closed state); in an event when the fluid flow demanded by the load 131 is reached, the hydraulic machine 129 still discharges the fluid and there is an excess fluid flow present in the high-pressure manifold; this excess fluid flow in the high-pressure manifold 133 is diverted into high-pressure accumulator 149 by operating/opening the valve 150; the operation of the accumulator along with the hydraulic machine reduces pressure ripples in the system).
In reference to claim 5, Caldwell discloses the hydraulic system, wherein the high-pressure manifold (133) is in communication with a higher-pressure working fluid source (147: accumulator; as per applicant {see ¶31 of pgpub of the instant application} “a higher-pressure working fluid source” is a source having working fluid at a higher pressure than the high-pressure manifold, e.g. an accumulator or higher-pressure manifold) through an inlet valve (148) and at least one controller is configured to close and open the inlet valve in phased relationship with cycles of working chamber volume, to reduce pressure ripple (controller is capable of having claimed feature: see ¶18, ¶21-¶22, ¶25, ¶37, ¶50 and ¶77 for instance: the excess fluid flow in the high pressure manifold 133 is diverted into high-pressure accumulator 147 by operating/opening the valve 148).
In reference to claim 6, Caldwell discloses the hydraulic system (see 112b above for claim interpretation), wherein one or more said additional outlets extend from the high-pressure manifold (133) to the low-pressure manifold (135) such that one or more outlet valves (155: pressure relief valve) regulate the flow of working fluid out of the high-pressure manifold to the low-pressure manifold through one or more said additional outlets (see ¶77: "A high pressure relief valve (155) connects the high pressure and low pressure manifolds”).
In reference to claim 12, Caldwell discloses a method of operating a hydraulic system (in fig. 1), the hydraulic system comprising: 
a hydraulic machine (129), the hydraulic machine comprising a rotatable shaft (125), a low-pressure manifold (135) and a high-pressure manifold (133), and one or more working chambers (see ¶85 and fig. 3) having a volume which varies cyclically with rotation of the rotatable shaft, each working chamber having a low-pressure valve (313) which regulates communication between the low-pressure manifold and the working chamber and a high-pressure valve (317) which regulates communication between the high-pressure manifold and the working chamber, wherein for each working chamber at least one of the respective low-pressure valve and high-pressure valve is an electronically controllable working chamber valve (see ¶86-¶87); 
the high-pressure manifold (133) extending between the one or more said working chambers (of pump 129) and one or more actuator ports (port connected to hydraulic motor 131) and one or more additional outlets (points/ports that connect to various accumulators 145, 147, 149 and port connecting to pressure relief valve) [interpreted as “the high-pressure manifold” extending between the one or more said working chambers and one or more actuator ports and “the high-pressure manifold” extending between the one or more said working chambers and one or more additional outlets]; 
one or more hydraulic actuators (131: hydraulic motor) which are fluidly connected to said high-pressure manifold (133) through one or more said actuator ports and thereby hydraulically driven by the hydraulic machine (129), 
one or more electronically controllable outlet valves (148, 150: isolation valves; these valves communicate with the controller 112 as seen in fig. 1) which regulate the opening or closing of the one or more additional outlets (see ¶25 and ¶77); and 
the method comprising receiving a demand signal (see ¶90-¶114 and fig. 4a for instance) and, responsive thereto, regulating the one or more electronically controllable working chamber valves in phased relationship to cycles of working chamber volume to thereby regulate the net displacement of working fluid by each working chamber on each cycle of working chamber volume, and concurrently regulating the one or more electronically controllable outlet valves, to thereby regulate the net displacement of working fluid into or out of the high-pressure manifold allowing for the flow of working fluid out of the high-pressure manifold through the one or more additional outlets, when one or more additional outlet is open, to meet a demand indicated by the demand signal (as discussed in ¶18, ¶22, ¶25, ¶37, ¶48, ¶77 for instance).
In reference to claim 13, Caldwell discloses the method, wherein the electronically controllable working chamber valves are controlled (¶18: “the hydraulic pump and hydraulic motor each comprising a plurality of working chambers of cyclically varying volume and a plurality of valves for regulating the net displacement of working fluid between each working chamber and each manifold, at least one valve associated with each working chamber being an electronically controlled valve, said electronically controlled valves being operated to select the volume of working fluid displaced by each said working chamber on each cycle of working chamber volume and thereby regulate the net rate of displacement of working fluid by each of the hydraulic pump and the hydraulic motor”) to cause the hydraulic machine to displace working fluid in excess of the demand indicated by the demand signal and one or more electronically controllable outlet valves (148, 150) is controlled to be open, such that the net displacement of working fluid into the high-pressure manifold from the one or more working chambers is regulated to meet the demand indicated by the demand signal after allowing for the flow of working fluid out of the high-pressure manifold through the one or more additional outlets (as discussed in ¶18, ¶22, ¶25-¶29, ¶48, ¶77 for instance: when fluid flow in the high pressure manifold 133 is greater than fluid flow desired/demanded by the load/hydraulic actuator 131, then the fluid flow is regulated such that excess fluid flow in the high pressure manifold 133 is diverted into high-pressure accumulators 147, 149 by operating/opening the valves 148, 150).
In reference to claim 14, Caldwell discloses the method, wherein when the demand is below a threshold (see ¶54), the electronically controllable working chamber valves are controlled to cause the hydraulic machine to displace working fluid at a predetermined minimum fraction of maximum displacement, or in a predetermined pattern of working chambers carrying out active or inactive cycles of working chamber volume, and wherein the one or more outlet valves are controlled to cause hydraulic fluid to flow out of the high-pressure manifold such that the overall displacement of working fluid into the high-pressure manifold meets the demand (as discussed in ¶18, ¶21-¶22, ¶25-¶29, ¶37, ¶48, ¶77 for instance).
In reference to claim 15, Caldwell discloses the method (see ¶21-¶22, ¶25, ¶37 and ¶77 for instance), 
wherein under at least some circumstances the electronically controllable working chamber valves are controlled to cause the hydraulic machine (129) to displace working fluid at one of a plurality of discrete fractions of maximum displacement, or in one of a plurality of predetermined patterns of working chambers carrying out active or inactive cycles of working chamber volume, 
wherein the electronically controllable working chamber valves are controlled to cause the working chambers to displace one of the plurality of discrete fractions of maximum displacement in excess of the displacement required to meet the demand indicated by the received demand signal, or to carry out one of the plurality of predetermined patterns which causes the combined displacement of the one or more working chambers to exceed the displacement required to meet the demand, and 
wherein the one or more outlet valves (148, 150) are controlled to cause hydraulic fluid to flow out of the high-pressure manifold (133) such that the overall displacement of working fluid into the high-pressure manifold meets the demand
[the hydraulic machine 129 is in active cycle when discharging the fluid flow demanded by the load 131; when fluid flow in the high-pressure manifold 133 is greater than fluid flow desired/demanded by the load/hydraulic actuator 131, then the excess fluid flow in the high-pressure manifold 133 is diverted into high-pressure accumulators 147, 149 by operating/opening the valves 148, 150].
In reference to claim 16, Caldwell discloses the method (see ¶18, ¶21-¶22, ¶25, ¶37, ¶50 and ¶77 for instance), wherein the electronically controllable working chamber valves are controlled to cause the hydraulic machine to displace working fluid in excess of the flow required to meet the demand indicated by the demand signal and to cause one or more of the outlet valves to be open, responsive to determination that the demand is such that if, 
i) the one or more additional outlets (points/ports that connect to various accumulators 147, 149) were closed, and 
ii) demand was met only using working fluid displaced by the one or more working chambers, 
there would be an undesirable response from the system arising from the pattern of selection of working chambers to carry out active or inactive cycles to meet the demand
[in normal operation state of the hydraulic system, the electronically controllable working chamber valves within the hydraulic machine 129 are controlled in manner to meet the fluid flow demanded by the load 131 and no energy/fluid flow is being used from the accumulators (thus additional outlets in communication with the accumulators being in a closed state); in an event when the fluid flow demanded by the load 131 is reached, the hydraulic machine 129 still discharges the fluid and there is an excess fluid flow present in the high-pressure manifold which would create undesirable response such as pulsations/ripples/vibration; this excess fluid flow in the high-pressure manifold 133 is diverted into high-pressure accumulators 147, 149 by operating/opening the valves 148, 150].
In reference to claim 17, Caldwell discloses the method, comprising measuring or calculating (indirectly) a current rate of flow of working fluid through one or more said additional outlets (point/port that connects to smoothing accumulator 145), optionally comprising measuring the pressure in the high-pressure manifold 
[see ¶41 and ¶93 for instance: 
the pressure reading from pressure sensor 153 is utilized to calculate smoothed function as discussed in ¶41, the net rate of displacement of working fluid by the hydraulic motor responsive to the output of said smoothed function; this net rate of flow flows through one or more said additional outlets; 
alternatively, the pressure reading from pressure sensor 153 is utilized to calculate the pump demand as discussed in ¶93, the hydraulic machine/pump 129 is operated to meet the pump demand, the discharged fluid flow rate flows through one or more said additional outlets].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 7 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dole et al. (US 2017/0306936 – herein after Dole) in view of Nelson et al. (US 2010/0107620 – herein after Nelson).
In reference to claim 1, Dole teaches a hydraulic system (in fig. 1) comprising: 
a hydraulic machine (30/34), the hydraulic machine comprising a rotatable shaft (4), a low-pressure manifold (114) and a high-pressure manifold (110), and one or more working chambers (see ¶17) having a volume which varies cyclically with rotation of the rotatable shaft, each working chamber having both a low-pressure valve which regulates communication between the low-pressure manifold and the working chamber, and a high-pressure valve which regulates communication between the high-pressure manifold and the working chamber, wherein for each working chamber at least one of the respective low-pressure valve and the respective high-pressure valve is an electronically controllable working chamber valve (see ¶8); 
the high-pressure manifold extending between the one or more said working chambers and one or more actuator ports (see fig. A below: port communicating with 13);
one or more hydraulic actuators (10) which are fluidly connected to said high-pressure manifold through the one or more actuator ports and thereby hydraulically driven by the hydraulic machine; and 
at least one controller (70) configured to control the one or more electronically controllable working chamber valves (see ¶54); 
wherein the at least one controller is operable to receive a demand signal and to regulate the one or more electronically controllable working chamber valves in phased relationship to cycles of working chamber volume to thereby regulate the net displacement of working fluid by each working chamber on each cycle of working chamber volume to meet a demand indicated by the demand signal (see ¶54).

    PNG
    media_image1.png
    624
    846
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Dole to show claim interpretation.
Dole does not teach a hydraulic system, comprising: the high-pressure manifold extending between the one or more said working chambers and one or more additional outlets; one or more electronically controllable outlet valves which regulate the opening or closing of the one or more additional outlets; at least one controller also configured to control the one or more electronically controllable outlet valves; wherein the at least one controller is operable to receive a demand signal to concurrently regulate the one or more electronically controllable outlet valves, to thereby regulate the net displacement of working fluid into or out of the high-pressure manifold allowing for the flow of working fluid out of the high-pressure manifold through the one or more additional outlets, when one or more additional outlet is open, to meet a demand indicated by the demand signal.
However, Nelson teaches a hydraulic system, comprising: 
a hydraulic machine (16) with a high-pressure manifold (50) and a low-pressure manifold (20); 
the high-pressure manifold extending between one or more working chambers (i.e. pump chamber(s) of the hydraulic machine 16) and one or more actuator ports (ports coupled to lines 66, 70) and one or more additional outlets (see fig. B below); 
one or more hydraulic actuators (22) which are fluidly connected (via rotary flow control valve 34) to said high-pressure manifold through the one or more actuator ports and thereby hydraulically driven by the hydraulic machine;
one or more electronically controllable outlet valves (76, 78) which regulate the opening or closing of the one or more additional outlets; and
at least one controller (not shown but present in view of flow charts presented in figs. 5-7) configured to control the fluid machine (16) and the one or more electronically controllable outlet valves (78); 
wherein the at least one controller is operable to receive a demand signal and to regulate an operation of the hydraulic machine (16), and to concurrently regulate the one or more electronically controllable outlet valves (76, 78), to thereby regulate the net displacement of working fluid into or out of the high-pressure manifold allowing for the flow of working fluid out of the high-pressure manifold through the one or more additional outlets, when one or more additional outlet is open, to meet a demand indicated by the demand signal (see ¶44).

    PNG
    media_image2.png
    907
    835
    media_image2.png
    Greyscale

Fig. B: Edited fig. 4 of Nelson to show claim interpretation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the high-pressure manifold of Dole with one or more additional outlets having downstream features (74, 76 and 78) as taught by Nelson for the purpose of increasing the efficiency of the hydraulic system. The increase in efficiency is realized by (a) storing the surplus of energy/fluid present in the high-pressure manifold in an accumulator and use this surplus energy when needed in the hydraulic system and (b) when the accumulator is full, the fluid is circulated back to the working fluid tank, as recognized by Nelson (¶43, ¶44 and fig. 4).
Thus, Dole, as modified, teaches the hydraulic system: 
the high-pressure manifold (of Dole) extending between the one or more said working chambers and one or more actuator ports (of Dole) and one or more additional outlets (of Nelson);
one or more electronically controllable outlet valves (of Nelson) which regulate the opening or closing of the one or more additional outlets; and 
at least one controller (modified controller of Dole) configured to control the one or more electronically controllable working chamber valves (of Dole) and the one or more electronically controllable outlet valves (of Nelson); 
wherein the at least one controller (modified controller of Dole) is operable to receive a demand signal and to regulate the one or more electronically controllable working chamber valves (of Dole) in phased relationship to cycles of working chamber volume to thereby regulate the net displacement of working fluid by each working chamber on each cycle of working chamber volume, and to concurrently regulate the one or more electronically controllable outlet valves (of Nelson), to thereby regulate the net displacement of working fluid into or out of the high-pressure manifold allowing for the flow of working fluid out of the high-pressure manifold through the one or more additional outlets, when one or more additional outlet is open, to meet a demand indicated by the demand signal.
In reference to claim 2, Dole, as modified, teaches the hydraulic system, wherein the at least one controller (modified controller 70 of Dole) is configured to control the electronically controllable working chamber valves (of Dole) to cause the hydraulic machine to displace working fluid in excess of the demand indicated by the demand signal and to cause one or more outlet valves (of Nelson) to be open, the net displacement of working fluid into the high-pressure manifold from the one or more working chambers through the high-pressure valve
In reference to claim 3, Dole, as modified, teaches the hydraulic system, wherein one or more said outlet valve(s) (of Nelson) is a variable flow control valve, and the at least one controller controls the variable flow control valve across a range of positions (such as open and close positions) [in the modified system of Dole and Nelson: the excess fluid flow in the high pressure manifold is diverted into the accumulator of Nelson by operating/opening the outlet valve of Nelson; this outlet valve of Nelson being a variable flow control valve that is operated between open and close positions; the flow to the accumulator is varied (i.e. fluid flow is either passed or not passed)].
In reference to claim 4, Dole, as modified, teaches the hydraulic system, wherein at least one controller (modified controller 70 of Dole) is configured to open and close a said outlet valve (of Nelson) in phased relationship to cycles of working chamber volume (of Dole) to reduce pressure ripples in the high-pressure manifold [in normal operation state of the modified hydraulic system of Dole and Nelson, the electronically controllable working chamber valves within the hydraulic machine of Dole are controlled in manner to meet the fluid flow demanded by the load 10 in Dole and no energy/fluid flow is being used from the accumulator of Nelson (thus additional outlet in communication with the accumulator being in a closed state); in an event when the fluid flow demanded by the load 10 is reached, the hydraulic machine 30/34 still discharges the fluid and there is an excess fluid flow present in the high-pressure manifold 110; this excess fluid flow in the high-pressure manifold 110 is diverted into the accumulator 74 of Nelson by operating/opening the valve 76 of Nelson; the operation of the accumulator of Nelson in the modified hydraulic system along with the operation of the hydraulic machine 30 of Dole (see ¶52 of Dole) reduce pressure ripples].
In reference to claim 5, Dole, as modified, teaches the hydraulic system, wherein the high-pressure manifold (of Dole) is in communication with a higher-pressure working fluid source (accumulator of Nelson; as per applicant {see ¶31 of pg.pub of the instant application} “a higher-pressure working fluid source” is a source having working fluid at a higher pressure than the high-pressure manifold, e.g. an accumulator or higher-pressure manifold) through an inlet valve (76 of Nelson) and at least one controller (modified controller 70 of Dole) is configured to close and open the inlet valve in phased relationship with cycles of working chamber volume, to reduce pressure ripple [in the modified system of Dole and Nelson, the excess fluid flow in the high pressure manifold 110 is diverted into the accumulator 74 of Nelson by operating/opening the inlet valve 76 of Nelson; the operation of the accumulator of Nelson in the modified hydraulic system along with the operation of the hydraulic machine 30 of Dole (see ¶52 of Dole) reduces pressure ripple].
In reference to claim 7, Dole, as modified, teaches the hydraulic system, wherein (see Nelson, fig. 4) one or more said additional outlets extend from the high-pressure manifold (50) to a further manifold (manifold in communication with the accumulator), such that the respective one or more outlet valves (76) regulate the flow of working fluid out of the high-pressure manifold to the further manifold through the one or more said additional outlets [in the modified system of Dole and Nelson, the excess fluid flow in the high pressure manifold 110 of Dole is diverted into the manifold in communication with the accumulator 74 of Nelson by operating/opening the inlet valve 76 of Nelson].
In reference to claim 8, Dole, as modified, teaches the hydraulic system, wherein the further manifold is a pressurised manifold in fluid communication with one or more actuators (the asserted further manifold is a pressurized manifold when the energy from the accumulator of Nelson is supplied to the one or more hydraulic actuators in Dole).
In reference to claim 9, Dole, as modified, teaches the hydraulic system, wherein the high-pressure manifold (110; of Dole) is part of a closed-circuit hydraulic arrangement [the fluid is returned back to the low pressure manifold 114 via return line 111] and the further manifold (of Nelson) is part of an open-circuit hydraulic arrangement [if accumulator is full, then the excess fluid is returned to the tank], or vice versa.
In reference to claim 10, Dole, as modified, teaches the hydraulic system, wherein the hydraulic system comprises a prime mover (2; of Dole) coupled to the hydraulic machine (30/34; of Dole) to provide power to cause the hydraulic machine to pump working fluid from the low-pressure manifold (114; of Dole) to the high-pressure manifold (110; of Dole) and wherein the hydraulic system further comprises a second hydraulic machine (32; of Dole) driven by the prime mover, or one or more further working chambers (in second hydraulic machine 32 of Dole) of the hydraulic machine configured to pump working fluid from the or another low-pressure manifold (from another low-pressure manifold 115; of Dole), to the further manifold (of Nelson), such that the prime mover powers both the open-circuit and closed-circuit hydraulic arrangements [see ¶41 of Dole: pressurized fluid from second hydraulic machine 32 can be provided into the high pressure manifold 110].
In reference to claim 11, Dole teaches the hydraulic system, which is a hydraulic vehicle, for example a fork lift truck (see ¶6).
In reference to claims 12 – 16, the claims are method claims. The newly modified hydraulic system of Dole and Nelson as above does not explicitly teach the method of operating a hydraulic system; however, the modified hydraulic system of Dole and Nelson does teach all the structural limitations as set forth in claims 1-11. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Note: With respect to claims 13 – 16, the limitations imply that if the demand by the load decreases, then the hydraulic machine is operated such that the excess pressurized working fluid in the high-pressure manifold is diverted through the one or more additional outlets by opening the valve present in the one or more additional outlets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green, Lavender and Salter teaches a similar hydraulic system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746